NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 8 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    18-10000

                Plaintiff-Appellee,             D.C. No.
                                                2:16-cr-00436-GMS-1
 v.

MARY ELIZABETH SAM,                             MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, Chief Judge, Presiding

                           Submitted February 6, 2019**
                               Phoenix, Arizona

Before: HAWKINS, M. SMITH, and HURWITZ, Circuit Judges.

      Mary Elizabeth Sam appeals her conviction for conspiracy to possess

marijuana with intent to distribute pursuant to 21 U.S.C. § 846 and possession with

intent to distribute pursuant to 21 U.S.C. § 841. Sam alleges that her detention at

an interior immigration checkpoint exceeded what is constitutionally permitted


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under United States v. Martinez-Fuerte, 428 U.S. 543 (1976), and that the evidence

obtained as a result of the detention should have been suppressed. We have

jurisdiction pursuant to 28 U.S.C. § 1291. Because the stop and detention were

within the scope of Martinez-Fuerte and the district court did not clearly err in

finding consent was voluntarily given, we affirm.

1.    Brief questioning at an internal permanent checkpoint is consistent with the

Fourth Amendment if the questioning remains within “the scope of the stop.”

Martinez-Fuerte, 428 U.S. at 566–67. The checkpoint at issue is located within the

Tohono O’odham Indian Reservation, which spans from Arizona into Mexico.

Some tribal members are not United States citizens, and the checkpoint prevents

non-citizens from proceeding farther north. The border control agent began the

inspection by asking Sam “how’s it going” and “where are you coming from”

before seeking her consent to search the trunk. The agent testified that he typically

includes some casual conversation to present himself as non-confrontational, since

many of the same tribal members come through the checkpoint frequently. He also

testified that he always ends the interaction by asking, “Are you a United States

citizen?” The agent’s question as to the origin of Sam’s trip directly related to

assessing alienage, and initial non-confrontational comments did not exceed the

permitted scope of the stop.

      A brief detention following valid immigration questioning is constitutional


                                          2                                    18-10000
as long as it is “predicated on an articulable suspicion or ‘a minimal showing of

suspicion.’” United States v. Taylor, 934 F.2d 218, 221 (9th Cir. 1991) (quoting

United States v. Couch, 688 F.2d 599, 604 (9th Cir. 1982)). Here, the agent

noticed that Sam “appeared to be nervous,” “was kind of looking straight forward,

just kind of looking past everything,” had “a thousand-yard stare,” held the

steering wheel the entire time, and “her voice kind of cracked a little bit.” These

observations, accompanied by the brevity of the interaction—“lasted only a few

minutes, which [Sam] does not contest”—provided the minimal showing required.

2.    “[C]heckpoint searches are constitutional only if justified by consent or

probable cause to search.” Martinez-Fuerte, 428 U.S. at 567. Considering the

totality of the circumstances, Schneckloth v. Bustamonte, 412 U.S. 218, 227

(1973), we conclude that the district court did not clearly err in finding that Sam

consented to the search. Indeed, Sam does not contest that she gave consent, but

argues that consent was not effective because it was obtained in an illegal seizure.

As discussed above, however, the seizure was constitutionally permissible.

      AFFIRMED.




                                          3                                    18-10000